 Case 2:21-cv-02821-KM-ESK Document 1 Filed 02/17/21 Page 1 of 15 PageID: 1




SAHAR JALOUDI042852008
233 Broadway, Suite 2348
New York , NY 10279
(212) 226-2275

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


REMI JALOUDI and SAHAR JALOUDI,
                                                       21-CV-2821
                                   Plaintiffs,

                      -against-
                                                       COMPLAINT
CITY OF PASSAIC; OFFICER MARK KOVAR
of the PASSAIC POLICE DEPARTMENT,
Individually and in his official capacity;             JURY TRIAL DEMANDED
BROWNSTONE HOUSE INC. d/b/a THE
BROWNSTONE; BROWNSTONE GOURMET
FOODS LLC d/b/a/ THE BROWNSTONE;
BROWNSTONE CORPORATE CATERING LLC
d/b/a THE BROWNSTONE,

                                   Defendants.



        Plaintiffs REMI JALOUDI and SAHAR JALOUDI by their attorney CHRISTOPHER H.

FITZGERALD, complaining of the defendants, respectfully alleges the following:


                              I.        PRELIMINARY STATEMENT

   1.          Plaintiffs REMI JALOUDI and SAHAR JALOUDI (“Plaintiffs”), bring this

        action for compensatory damages, punitive damages, and attorney’s fees pursuant to 42

        U.S.C. § 1983 and 42 U.S.C. § 1988 for violations of their civil rights, as said rights are

        secured by the Constitutions of the State of New Jersey and the United States.

   2.          Plaintiffs also brings this action for compensatory damages, punitive damages,

        and attorney’s fees pursuant to the statutory and common law of the State of New Jersey
Case 2:21-cv-02821-KM-ESK Document 1 Filed 02/17/21 Page 2 of 15 PageID: 2




      for false arrest, excessive force, malicious prosecution, assault and battery, negligence,

      negligent hiring, training, and supervision; and for violations of the Civil Rights Act of

      New Jersey; and violation of § 2A:22A-4 of New Jersey Revised Statutes, “the Dram

      Shop Act”; and statutory and common law of the State of New Jersey for negligent

      security.

                                       II.      JURISDICTION

 3.          This action is brought pursuant to 42 U.S.C. §§ 1983 and 1988, and the Fourth

      and Fourteenth Amendments to the United States Constitution. Jurisdiction is conferred

      upon this Court by 28 U.S.C. §§ 1331, 1343(3) and (4) and the aforementioned statutory

      and constitutional provisions.

 4.          Plaintiff further invokes this Court’s supplemental jurisdiction, pursuant to 28

      U.S.C. § 1367, over any and all State law claims and causes of action which derive from

      the same nucleus of operative facts and are part of the same case or controversy that gives

      rise to the federally based claims and causes of action.

                                             III.   VENUE

 5.          Venue is proper for the United States District Court for the District of New

      Jersey, pursuant to 28 U.S.C. §§ 1391(a), (b), and (c) and §1402(b), where the plaintiff

      resides and the defendants CITY OF PASSAIC, maintains its relevant places of business,

      and where the majority of the actions complained of herein occurred.




                                       IV.     JURY DEMAND
Case 2:21-cv-02821-KM-ESK Document 1 Filed 02/17/21 Page 3 of 15 PageID: 3




 6.           Plaintiff respectfully demands a trial by jury of all issues in this matter pursuant to

       Fed. R. Civ. P. 38(b).

                                      V.      THE PARTIES

 7.           That at all times hereinafter mentioned, the defendant, CITY OF PASSAIC, New

       Jersey, was and is a municipal corporation, duly organized and existing under by virtue of

       the laws of the State of New Jersey.

 8.           The CITY OF PASSAIC is authorized to maintain a police department, which

       acts as its law enforcement agent and for which it is ultimately responsible. The CITY OF

       PASSAIC assumes the risks incidental to the maintenance of its police force and is

       charged with enforcement of all state and municipal law within the municipality and the

       employment of its police officers.

 9.           That at all times hereinafter mentioned, the individually named defendants,

       POLICE OFFICER MARK KOVAR (“KOVAR”) was or still is employed by the CITY

       OF PASSAIC POLICE DEPARTMENT.

 10.          That prior to the institution of this action, a Notice of Claim was duly served upon

       and filed with the CITY OF PASSAIC, NEW JERSEY, within the time required by New

       Jersey Tort Claims Act, N.J.S.A., 59:1-1 et seq.

 11.          That at all times hereinafter mentioned, the defendant MARK KOVAR was acting

       within the scope and course of his employment with the CITY OF PASSAIC Police

       Department, and under color of state law.

 12.          That at all times hereinafter mentioned, all of the actions of the individual

       defendants alleged herein were done within the scope and course of their employment

       with the CITY OF PASSAIC Police Department.
Case 2:21-cv-02821-KM-ESK Document 1 Filed 02/17/21 Page 4 of 15 PageID: 4




 13.             That at all times hereinafter mentioned, the defendants, BROWNSTONE HOUSE

       INC. d/b/a The Brownstone; BROWNSTONE GOURMET FOODS LLC d/b/a/ The

       Brownstone; BROWNSTONE CORPORATE CATERING LIMITED LIABILITY

       COMPANY d/b/a The Brownstone, New Jersey, were private limited liability

       corporations, duly organized and existing under by virtue of the laws of the State of New

       Jersey.

 14.             That all of the causes of action pleaded herein fall within one or more of the

       exceptions set forth in the New Jersey Tort Claims Act with respect to joint and several

       liability.

                                 VI.    STATEMENT OF FACTS

 15.             On February 17, 2019 at approximately 3:45pm, Plaintiffs REMI JALOUDI and

       SAHAR JALOUDI were lawfully inside The Brownstone, located at 351 West

       Broadway, Paterson, New Jersey 07522.

 16.             Plaintiff REMI JALOUDI was attending the birthday party for his one year old

       son hosted by his ex-wife.

 17.             Plaintiff SAHAR JALOUDI, mother of Plaintiff REMI JALOUDI attended the

       party along with a small group of family members.

 18.             On this date and time, Plaintiff SAHAR JALOUDI and REMI JALOUID were

       verbally and physically assaulted by members of the ex-wife’s family.

 19.             Following efforts to diffuse the conflict and aid his mother, Plaintiff REMI

       JALOUDI placed under arrest and physically detained by Defendant, off duty CITY OF

       PASSAIC Police Officer MARK KOVAR.
Case 2:21-cv-02821-KM-ESK Document 1 Filed 02/17/21 Page 5 of 15 PageID: 5




 20.          OFFICER KOVAR placed Plaintiff REMI JALOUDI in a chokehold and stated,

       in sum and substance, “I’m a police officer, you’re under arrest.”

 21.           Upon information and belief, defendant KOVAR arrived at the scene of the

       altercation from an adjacent bar at THE BROWNSTOWN under the influence of alcohol

       such that there was a noticeable alcohol odor.

 22.          Under information and belief, defendant KOVAR’s restraint of Plaintiff REMI

       JALOUDI permitted an ongoing battery of the Plaintiff by those in the party attacking

       him denying him the ability to protect his face and body.

 23.          Defendant KOVAR behaved in a negligent, reckless, and objectively

       unreasonable manner.

 24.          The Brownstone behaved in a negligent, reckless, and objectively unreasonable

       manner through the service of alcoholic beverages to Officer KOVAR.

 25.          The Brownstone behaved in a negligent, reckless, and objectively unreasonable

       manner by not providing security at their premises.

 26.          Under information and belief, staff of The Brownstone did not seek immediate

       police intervention in spite of repeated pleas for help from the Plaintiffs.

 27.          There was no evidence that Plaintiffs had committed any crime, much less

       anything requiring the amount of force used to arrest him.

 28.          Plaintiffs continue to suffer from the painful, permanent, debilitating injuries and

       psychological trauma caused on February 17, 2019.

                               FIRST CLAIM FOR RELIEF:
                            NEGLIGENCE UNDER STATE LAW

 29.          Plaintiff repeats, reiterates, and re-alleges each and every allegation contained in

       the above paragraphs with the same force and effect as if fully set forth herein.
Case 2:21-cv-02821-KM-ESK Document 1 Filed 02/17/21 Page 6 of 15 PageID: 6




 30.          Defendants owed a duty of care to plaintiff as a member of the general public who

       had not committed any crime.

 31.          Defendants breached their duty in the negligent use of police authority and force.

 32.          Defendants negligently caused emotional distress, psychological harm, physical

       injuries, and damage to plaintiff.

 33.          The acts and conduct of the defendants were the direct and proximate cause of

       injury to the plaintiff and violated his statutory and common law rights as guaranteed by

       the laws an Constitution of the state of New Jersey.

 34.          As a result of the foregoing, plaintiff was caused to suffer physical, psychological

       and emotional injuries, violation of his civil rights, emotional distress, anguish, anxiety,

       fear, humiliation, loss of freedom, and damage to his reputation and his standing within

       his community.


                          SECOND CLAIM FOR RELIEF:
             NEGLIGENT HIRING, RETENTION AND/OR SUPERVISION
               UNDER STATE LAW AS AGAINST CITY OF PASSAIC


 35.          Plaintiff repeats, reiterates, and re-alleges each and every allegation contained in

       the above paragraphs with the same force and effect as if fully set forth herein.

 36.          THE CITY OF PASSAIC and its police department have a duty to use reasonable

       care in the employment, training and supervision of its employees.

 37.          This includes a duty to investigate and find out whether employees are competent

       to do work without danger of harm to others.

 38.          THE CITY OF PASSAIC knew or should have known that Defendant KOVAR

       was incompetent, had vicious propensity, and/or have a bad disposition.
Case 2:21-cv-02821-KM-ESK Document 1 Filed 02/17/21 Page 7 of 15 PageID: 7




 39.          THE CITY OF PASSAIC could have easily anticipated the incident of police

       brutality of February 17, 2019 perpetrated against Plaintiff.

 40.          THE CITY OF PASSAIC failed to adequately investigate and correct Defendant

       KOVAR’s disposition and propensity.

 41.          Further, the CITY OF PASSAIC either fails to train its police officers in the

       proper use of chokeholds like the one inflicted upon the Plaintiff or condones the

       officers’ behavior when they knowingly ignore this training. The violations of Plaintiff’s

       constitutional rights and the reckless and/or negligent behavior of the officers were the

       proximate cause of Plaintiff’s injuries.

 42.          Because of this history, the incident of February 17, 2019 was a foreseeable

       consequence of CITY OF PASSAIC’s failure to adequately train, reprimand, or re-assign

       Defendant KOVAR.

 43.          Because of CITY OF PASSAIC’s failure to take appropriate action, plaintiff has

       suffered the injuries claimed herein.

                       THIRD CLAIM FOR RELIEF:
        DEPRIVATION OF FEDERAL CIVIL RIGHTS UNDER 42 U.S.C. § 1983

 44.          Plaintiff repeats, reiterates, and re-alleges each and every allegation contained in

       the above paragraphs with the same force and effect as if fully set forth herein.

 45.          At the time of plaintiff’s arrest, there was no credible evidence that plaintiff had

       committed a crime.

 46.          All of the aforementioned acts of the Defendant CITY OF PASSAIC and the

       individual defendants and their agents, servants, and employees, were carried out under

       the color of state law.
Case 2:21-cv-02821-KM-ESK Document 1 Filed 02/17/21 Page 8 of 15 PageID: 8




 47.          All of the aforementioned acts deprived Plaintiff of the rights, privileges and

       immunities guaranteed to citizens of the United States by the First, Fourth, Fifth, Eight,

       and Fourteenth Amendments to the Constitution of the United States of America, and in

       violation of 42 U.S.C. §1983.

 48.          The acts complained of were carried out by the aforementioned individual

       defendants, in particular KOVAR, in his capacity as police officer, with all of the actual

       and/or apparent authority attendant thereto.

 49.          The acts complained of were carried out by the aforementioned individual

       defendant in his capacity as a police officer, pursuant to their customs, usages, practices,

       procedures, and the rules of the CITY OF PASSAIC, New Jersey and the CITY OF

       PASSAIC Police Department, all under supervision of said department.

 50.          The individual defendants, and defendant CITY OF PASSAIC, collectively and

       individually, while acting under color of state law, engaged in Constitutionally violative

       conduct that constituted a custom, usage, practice, procedure, or rule of the respective

       municipality/authority, which is forbidden by the Constitution of the United States.

 51.          As a result of the above constitutionally impermissible conduct, Plaintiff was

       caused to suffer physical, psychological and emotional injuries, violation of his civil

       rights, emotional distress, anguish, anxiety, fear, humiliation, loss of liberty, and damage

       to his reputation and his standing within his community.



                           FOURTH CLAIM FOR RELIEF:
                       FALSE ARREST UNDER 42 U.S.C. §1983 and
                          UNDER NEW JERSEY STATE LAW
Case 2:21-cv-02821-KM-ESK Document 1 Filed 02/17/21 Page 9 of 15 PageID: 9




 52.          Plaintiff repeats, reiterates, and re-alleges each and every allegation contained in

       the above paragraphs with the same force and effect as if fully set forth herein.

 53.          Plaintiff was arrested in the absence of probable cause, at the direction of, or

       under practices, policies or customs promulgated by the PASSAIC POLICE

       DEPARTMENT and CITY OF PASSAIC.

 54.          As a result of the aforesaid conduct by defendants KOVAR the plaintiff was

       subjected to illegal, improper and false arrest by the defendants and taken into custody

       and caused to be falsely imprisoned, detained and confined without any probable cause,

       privilege or consent.

 55.          As a result of the above constitutionally impermissible conduct, plaintiff was

       caused to suffer physical, psychological and emotional injuries, violation of his civil

       rights, emotional distress, anguish, anxiety, fear, humiliation, loss of freedom, and

       damage to his reputation and his standing within his community.

 56.          As a result of defendants’ impermissible conduct, plaintiff demands judgment

       against defendants in a sum of money to be determined at trial.

                              FIFTH CLAIM FOR RELIEF:
                      MALICIOUS PROSECUTION UNDER 42 U.S.C. §1983

 57.          Plaintiff repeats, reiterates, and re-alleges each and every allegation contained in

       the above paragraphs with the same force and effect as if fully set forth herein.

 58.          At the aforementioned times and locations, plaintiff was detained and held under

       the imprisonment and control of the defendants, agents of the CITY OF PASSAIC.

 59.          Defendants commenced the criminal action against the Plaintiff in the absence of

       any probable cause that a crime had been committed.

 60.          Defendants commenced this criminal action out of malice.
Case 2:21-cv-02821-KM-ESK Document 1 Filed 02/17/21 Page 10 of 15 PageID: 10




  61.           The criminal action against Plaintiff has terminated in his favor.

  62.           That at all times hereinafter mentioned, said arrest, confinement and restraint of

        liberty was not otherwise privileged.

  63.           Any attendant criminal complaint or felony indictment that resulted was the

        product of fraud, perjury, the fabrication of evidence, or other police conduct enumerated

        above undertaken in bad faith.

  64.           That as a direct, sole and proximate result of the defendants’ actions, plaintiff was

        caused to sustain economic damages, humiliation and embarrassment, emotional and

        mental distress, moral and mental degradation, indignity and disgrace, injury to personal

        reputation, inconvenience, fear and distrust of the police, and the disturbance and

        disruption of life. Plaintiff’s loss of liberty and unconstitutional seizure of Plaintiff’s

        financial assets.

                               SIXTH CLAIM FOR RELIEF:
                     VIOLATION OF THE NEW JERSEY CIVIL RIGHTS ACT
                                    N.J.S.A. 10:6-1 to 2


  65.           Plaintiff repeats, reiterates, and re-alleges each and every allegation contained in

        the above paragraphs with the same force and effect as if fully set forth herein.

  66.           Defendants, under color of statute, ordinance, reputation, custom and usage have

        deprived and caused Plaintiff to be subjected to the deprivations of rights, privileges and

        immunities secured by the New Jersey Constitution and law of the State of New Jersey,

        including his right to liberty, his right to be secure as a person against unreasonable

        searches and seizures, his right to be free from unlawful detention, his right to be free

        from false arrest and imprisonment, his right to be free from excessive force, his right to
Case 2:21-cv-02821-KM-ESK Document 1 Filed 02/17/21 Page 11 of 15 PageID: 11




        privacy, and his right to freedom of association secured to him by the New Jersey State

        Constitution.

  67.            At no time did the defendants have probable cause to believe Plaintiff had

        committed a crime on February 17, 2019.

  68.            Defendants, acting under color of state law, intentionally deprived Plaintiff of his

        civil rights by, inter alia, unlawfully seizing him, physically assaulting him, falsely

        arresting him, failing to intervene to prevent the unlawful acts against him, and violating

        his right to privacy.

  69.            Defendants’ acts were done in knowing violation of Plaintiff’s legal and

        constitutional rights and have caused Plaintiff to sustain significant damages, including

        physical and emotional injury, humiliation, mental pain and suffering, and emotional

        distress.

  70.            Defendants’ deprivation of Plaintiff’s civil rights violates the New Jersey

        Constitution and gives rise to Plaintiff’s claims for redress under N.J.S.A. 10:6-1 et seq.

  71.            Based on the aforesaid conduct, defendants, acting under color of state law,

        deprived and interfered with the exercise or enjoyment of Plaintiff of the rights

        guaranteed to him by the New Jersey Constitution, including, but not limited to:

            a.   The right to enjoy life and liberty;
            b.   The right to pursue and obtain safety and happiness;
            c.   The right to due process of law;
            d.   The right to equal protection of the laws;
            e.   The right to any other natural and unalienable right retained by the people;
            f.   The right to privacy; and
            g.   The right to be free of cruel and unjust punishment.

  72. As a direct and proximate result of defendants’ conduct and abuse of authority detailed

        above, Plaintiff sustained the damages herein alleged.
Case 2:21-cv-02821-KM-ESK Document 1 Filed 02/17/21 Page 12 of 15 PageID: 12




                               SEVENTH CLAIM FOR RELIEF:
                          EXCESSIVE FORCE UNDER 42 U.S.C. § 1983 and
                                  NEW JERSEY STATE LAW


  73.             Plaintiff repeats, reiterates, and re-alleges each and every allegation contained in

        the above paragraphs with the same force and effect as if fully set forth herein.

  74.             Defendant KOVAR placed his arm around the neck of plaintiff RAMI JALOUDI

        and restricted his breathing.

  75.             Defendant KOVAR placed his arm around the neck of plaintiff RAMI JALOUDI

        and restricted blood-flow to plaintiff’s brain.

  76.             This restriction of air and/or blood caused plaintiff RAMI JALOUDI to lose

        consciousness.

  77.             Defendants detained plaintiff in the absence of probable cause that he had

        committed a crime.

  78.             Defendants were acting or purporting to act in the performance of their official

        duties.

  79.             In detaining plaintiff, defendants used force.

  80.             The force used was unreasonable and excessive.

  81.             Plaintiff was harmed as a result of the use of this force.

  82.             Defendants’ use of force was a substantial factor in causing the harm to plaintiff.

  83.             As a result of the foregoing, plaintiff was caused to suffer physical, psychological

        and emotional injuries, violation of his civil rights, emotional distress, anguish, anxiety,

        fear, humiliation, loss of freedom, and damage to his reputation and her standing within

        his community.

                                    EIGHTH CLAIM FOR RELIEF:
Case 2:21-cv-02821-KM-ESK Document 1 Filed 02/17/21 Page 13 of 15 PageID: 13




                      VIOLATION NEW JERSEY STATE LAW 2A: 22A-4


  84.          Plaintiff repeats, reiterates, and re-alleges each and every allegation contained in

        the above paragraphs with the same force and effect as if fully set forth herein.

  85.          Defendant THE BROWNSTONE breached their duty by negligently service of

        alcoholic beverages.

  86.          Defendant owed a duty of care to Plaintiffs as a member of the general public at

        their premises.

  87.          Defendants negligently caused emotional distress, psychological harm, physical

        injuries, and damage to plaintiffs.

  88.          The acts and conduct of the defendants were the direct and proximate cause of

        injury to the plaintiffs and violated their statutory and common law rights as guaranteed

        by the laws an Constitution of the state of New Jersey.

  89.          As a result of the foregoing, plaintiff was caused to suffer physical, psychological

        and emotional injuries, violation of his civil rights, emotional distress, anguish, anxiety,

        fear, humiliation, loss of freedom, and damage to his reputation and his standing within

        his community.

                                   NINTH CLAIM FOR RELIEF:
                                     NEGLIGENT SECURITY


  90.          Plaintiff repeats, reiterates, and re-alleges each and every allegation contained in

        the above paragraphs with the same force and effect as if fully set forth herein.

  91.          Defendant THE BROWNSTONE breached their duty by providing not providing

        any security on their premises.
Case 2:21-cv-02821-KM-ESK Document 1 Filed 02/17/21 Page 14 of 15 PageID: 14




   92.          Defendant owed a duty of care to Plaintiffs as a member of the general public at

         their premises.

   93.          Defendants negligently caused emotional distress, psychological harm, physical

         injuries, and damage to plaintiffs.

   94.          The acts and conduct of the defendants were the direct and proximate cause of

         injury to the plaintiffs and violated their statutory and common law rights as guaranteed

         by the laws an Constitution of the state of New Jersey.

   95.          As a result of the foregoing, plaintiff was caused to suffer physical, psychological

         and emotional injuries, violation of his civil rights, emotional distress, anguish, anxiety,

         fear, humiliation, loss of freedom, and damage to his reputation and his standing within

         his community.

                             DESIGNATION OF TRIAL COUNSEL

         PLEASE TAKE NOTICE that attorney Christopher H. Fitzgerald is hereby designated as

trial counsel in the above captioned litigation.

                     NOTICE OF UTILIZATION OF TIME-UNIT BASIS

         PLEASE TAKE NOTICE that Plaintiff intends to utilize the time-unit basis for

calculating unliquidated damages in Plaintiff’s closing statement to the jury and the Court.


WHEREFORE, plaintiff demands the following relief jointly and severally against all of the
defendants:

            a. Compensatory damages;
            b. Punitive damages;
            c. The convening and empaneling of a jury to consider the merits of the claims
               herein;
            d. Costs and interest and attorney’s fees;
            e. Such other and further relief as this court may deem appropriate and equitable.
Case 2:21-cv-02821-KM-ESK Document 1 Filed 02/17/21 Page 15 of 15 PageID: 15




DATED:

     New York, New York
     February 17, 2020
                                         Respectfully submitted,

                                         The Law Office of
                                         Christopher H. Fitzgerald
                                         Counsel for Plaintiff

                                         ____/s/________________________
                                         By: Christopher H. Fitzgerald, Esq.
                                         233 Broadway, Suite 2348
                                         New York , NY 10279
                                         (212)226-2275
